 1 WILLIAM M. KUNTZ # 153052
   Attorney at Law
 2 4780 Arlington Avenue
   Riverside, CA 92504
 3 (951) 343-3400
   Fax (951) 343-4004
 4 E-Mail: KuntzSSlaw @sbcglobal.net
   Attorney for Plaintiff
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                             EASTERN DIVISION
10
11   MARINA JEANETTE MEDINA,         )             CASE NO.: EDCV17-02374 - AFM
                                     )
12                    Plaintiff,     )             ORDER AWARDING
                                     )             EAJA FEES
13               v.                  )
                                     )
14   NANCY A. BERRYHILL, Acting      )
     Commissioner of Social Security )
15   Administration,                 )
                                     )
16                    Defendant.     )
     ______________________________ )
17
18         Based upon the parties’ Stipulation for Award and Payment of Equal Access
19   to Justice Act (EAJA) Fees (“Stipulation”),
20         IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
21   Equal Access to Justice Act, ("EAJA”) in the amount of THREE THOUSAND
22   DOLLARS and 00/cents ($3,000.00), as authorized by 28 U.S.C. § 2412 (d), and
23   subject to the terms and conditions of the Stipulation.
24
25
26   DATED:2/6/2019                   __________________________________
                                      ALEXANDER F. MacKINNON
27                                    UNITED STATES MAGISTRATE JUDGE
28




                                               1
